UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-7100


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

GEORGE CLEVELAND, III,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     G. Ross Anderson, Jr., Senior
District Judge. (8:99-cr-01012-GRA-1; 8:14-cv-04727-GRA)


Submitted:   December 15, 2015             Decided:    December 17, 2015


Before GREGORY    and   FLOYD,   Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


George Cleveland, III, Appellant Pro Se. William Corley Lucius,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       George Cleveland, III, seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2012) motion.                      We

dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

       When the United States or its officer or agency is a party,

the notice of appeal must be filed no more than 60 days after

the entry of the district court’s final judgment or order, Fed.

R. App. P. 4(a)(1)(B), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                      “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”      Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s order was entered on the docket on

March   10,   2015.     The    notice       of   appeal   was    filed,   at    the

earliest, on May 16, 2015.            Because Cleveland failed to file a

timely notice of appeal or to obtain an extension or reopening

of the appeal period, we dismiss the appeal.                    We dispense with

oral    argument    because    the    facts      and   legal    contentions     are

adequately    presented   in    the    materials       before    this   court   and

argument would not aid the decisional process.

                                                                        DISMISSED




                                        2